DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 21-25, 27-28, 30-34, 36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6,8-11, 13-14, and 16 of U.S. Patent No. 10,425,129. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach same inventive concept.
Regarding claim 19, U.S. Patent No. 10,425,129 teaches a computing device, comprising memory configured to store instructions; and processing circuitry coupled with the memory, the processing circuitry configured to execute the instructions, that when executed, cause the processing circuitry to determine a contactless card is within a near-field communication (NFC) communication range of the computing device based on a detection of a resonant signal; cause a transceiver to transition from a lower power state to a higher power state to enable NFC communication with the contactless card; and send, via the transceiver, one or more NFC communications to the contactless card (Claims 1-3, 9-11, and 16).
Regarding claim 21, U.S. Patent No. 10,425,129 teaches wherein the resonant signal is detected based on one or more communications communicated in a cellular frequency range (Claims 1, 3, 9, and 11).
Regarding claim 22, U.S. Patent No. 10,425,129 teaches wherein the cellular frequency range comprises one of a 700 Megahertz (MHz), 800 MHz frequency range, a 850 MHz frequency range, a 1700 MHz frequency range, a 1900 MHz frequency range, a 2100 MHz frequency range, a 2300 MHz frequency range, a 2500 MHz frequency range, and a 2600 MHz frequency range, and the second frequency range comprising a 13.56 MHz frequency range (Claims 6 and 14).
Regarding claim 23, U.S. Patent No. 10,425,129 teaches wherein the resonant signal is detected based on a load detected on one or more of the transceiver, an amplifier associated with the transceiver, a cellular communications transceiver, an amplifier associated with the cellular communications transceiver, or any combination thereof (Claims 5 and 13).
Regarding claim 24, U.S. Patent No. 10,425,129 teaches a detection circuit, and wherein the load is a detected by the detection circuit (Claims 5 and 13).
Regarding claim 25, U.S. Patent No. 10,425,129 teaches wherein the one or more NFC communications comprise data to perform an authentication, a transaction, or both (Claim 18).
Regarding claim 27, U.S. Patent No. 10,425,129 teaches a housing having a display, the transceiver, the circuitry, and the near-field communication device (Claim 8).
Regarding claim 28, U.S. Patent No. 10,425,129 teaches a computer-implemented method, comprising determining a contactless card is within a near-field communication (NFC) communication range of the computing device based on a detection of a resonant signal; causing a transceiver to transition from a lower power state to a higher power state to enable NFC communication with the contactless card; and sending, via the transceiver, one or more NFC communications to the contactless card (Claims 1-3, 9-11, and 16).
Regarding claim 30, U.S. Patent No. 10,425,129 teaches wherein the resonant signal is detected based on one or more communications communicated in a cellular frequency range (Claims 1, 3, 9, and 11).
Regarding claim 31, U.S. Patent No. 10,425,129 teaches wherein the cellular frequency range comprises one of a 700 Megahertz (MHz), 800 MHz frequency range, a 850 MHz frequency range, a 1700 MHz frequency range, a 1900 MHz frequency range, a 2100 MHz frequency range, a 2300 MHz frequency range, a 2500 MHz frequency range, and a 2600 MHz frequency range, and the second frequency range comprising a 13.56 MHz frequency range (Claims 6 and 14). 
Regarding claim 32, U.S. Patent No. 10,425,129 teaches wherein the resonant signal is detected based on a load detected on one or more of the transceiver, an amplifier associated with the transceiver, a cellular communications transceiver, an amplifier associated with the cellular communications transceiver, or any combination thereof (Claims 5 and 13).
Regarding claim 33, U.S. Patent No. 10,425,129 teaches wherein the load is a detected by a detection circuit (Claims 5 and 13).
Regarding claim 34, U.S. Patent No. 10,425,129 teaches wherein the one or more NFC communications comprise data to perform an authentication, a transaction, or both (Claim 18).
Regarding claim 36, U.S. Patent No. 10,425,129 teaches a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by circuitry, cause the circuitry to: determine a contactless card is within a near-field communication (NFC) communication range of the computing device based on a detection of a resonant signal; cause a transceiver to transition from a lower power state to a higher power state to enable NFC communication with the contactless card; and send, via the transceiver, one or more NFC communications to the contactless card (Claims 1-3, 9-11, and 16).
Regarding claim 38, U.S. Patent No. 10,425,129 teaches wherein the resonant signal is detected based on one or more communications communicated in a cellular frequency range (Claims 1-3, 9-11, and 16).
Claims 19, 21-25, 28, 30-34, 36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-17 of U.S. Patent No. 10,630,344. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach same inventive concept.
Regarding claim 19, U.S. Patent No. 10,630,344 teaches a computing device, comprising memory configured to store instructions; and processing circuitry coupled with the memory, the processing circuitry configured to execute the instructions, that when executed, cause the processing circuitry to determine a contactless card is within a near-field communication (NFC) communication range of the computing device based on a detection of a resonant signal; cause a transceiver to transition from a lower power state to a higher power state to enable NFC communication with the contactless card; and send, via the transceiver, one or more NFC communications to the contactless card (Claims 1, 8, and 13).
Regarding claim 21, U.S. Patent No. 10,630,344 teaches wherein the resonant signal is detected based on one or more communications communicated in a cellular frequency range (Claims 2, 9, and 14).
Regarding claim 22, U.S. Patent No. 10,630,344 teaches wherein the cellular frequency range comprises one of a 700 Megahertz (MHz), 800 MHz frequency range, a 850 MHz frequency range, a 1700 MHz frequency range, a 1900 MHz frequency range, a 2100 MHz frequency range, a 2300 MHz frequency range, a 2500 MHz frequency range, and a 2600 MHz frequency range, and the second frequency range comprising a 13.56 MHz frequency range (Claims 7, 12, and 17).
Regarding claim 23, U.S. Patent No. 10,630,344 teaches wherein the resonant signal is detected based on a load detected on one or more of the transceiver, an amplifier associated with the transceiver, a cellular communications transceiver, an amplifier associated with the cellular communications transceiver, or any combination thereof (Claims 3, 10, and 15).
Regarding claim 24, U.S. Patent No. 10,630,344 teaches a detection circuit, and wherein the load is a detected by the detection circuit (Claims 3, 10, and 15).
Regarding claim 25, U.S. Patent No. 10,630,344 teaches wherein the one or more NFC communications comprise data to perform an authentication, a transaction, or both (Claims 5, 11, and 16).
Regarding claim 28, U.S. Patent No. 10,630,344 teaches a computer-implemented method, comprising determining a contactless card is within a near-field communication (NFC) communication range of the computing device based on a detection of a resonant signal; causing a transceiver to transition from a lower power state to a higher power state to enable NFC communication with the contactless card; and sending, via the transceiver, one or more NFC communications to the contactless card (Claims 1, 8, and 13).
Regarding claim 30, U.S. Patent No. 10,630,344 teaches wherein the resonant signal is detected based on one or more communications communicated in a cellular frequency range (Claims 2, 9, and 14).
Regarding claim 31, U.S. Patent No. 10,630,344 teaches wherein the cellular frequency range comprises one of a 700 Megahertz (MHz), 800 MHz frequency range, a 850 MHz frequency range, a 1700 MHz frequency range, a 1900 MHz frequency range, a 2100 MHz frequency range, a 2300 MHz frequency range, a 2500 MHz frequency range, and a 2600 MHz frequency range, and the second frequency range comprising a 13.56 MHz frequency range (Claims 7, 12, and 17). 
Regarding claim 32, U.S. Patent No. 10,630,344 teaches wherein the resonant signal is detected based on a load detected on one or more of the transceiver, an amplifier associated with the transceiver, a cellular communications transceiver, an amplifier associated with the cellular communications transceiver, or any combination thereof (Claims 3, 10, and 15).
Regarding claim 33, U.S. Patent No. 10,630,344 teaches wherein the load is a detected by a detection circuit (Claims 3, 10, and 15).
Regarding claim 34, U.S. Patent No. 10,630,344 teaches wherein the one or more NFC communications comprise data to perform an authentication, a transaction, or both (Claims 5, 11, and 16).
Regarding claim 36, U.S. Patent No. 10,630,344 teaches a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by circuitry, cause the circuitry to: determine a contactless card is within a near-field communication (NFC) communication range of the computing device based on a detection of a resonant signal; cause a transceiver to transition from a lower power state to a higher power state to enable NFC communication with the contactless card; and send, via the transceiver, one or more NFC communications to the contactless card (Claims 1, 8, and 13).
Regarding claim 38, U.S. Patent No. 10,630,344 teaches wherein the resonant signal is detected based on one or more communications communicated in a cellular frequency range (Claims 2, 9, and 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 25, 27-28, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Karandikar et al. (US Pat Pub# 2017/0093464) in view of Moosavi (US Pat Pub# 2013/0196594).
Regarding claims 19, 28, and 36, Karandikar teaches a computing device, comprising memory configured to store instructions 202 (Fig. 2); and processing circuitry 200 (Fig. 2) coupled with the memory, the processing circuitry configured to execute the instructions, that when executed, cause the processing circuitry to determine a contactless card is within a near-field communication (NFC) communication range of the computing device based on a detection of a resonant signal (Sections 0013-0014 and 0061, detecting a resonant signal to know the device is in range); and send, via the transceiver, one or more NFC communications to the contactless card (Abstract and Sections 0013 and 0061, NFC communications with a contactless card etc.).  Karandikar fails to teach a lower and higher power state.
Moosavi teaches a computing device, comprising cause a transceiver to transition from a lower power state to a higher power state to enable NFC communication (Fig. 3 and Section 0017, when detecting a signal at the transceiver turning on the transceiver and when not in use to go back to a low power mode etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lower and higher power state as taught by Moosavi into Karandikar’s device in order to save power and battery life.
Regarding claims 25 and 34, the combination including Karandikar teaches wherein the one or more NFC communications comprise data to perform an authentication, a transaction, or both (Sections 0001-0002, NFC transactions etc.).
Regarding claim 27, the combination including Moosavi teaches a housing having a display 34 (Fig. 2), the transceiver (Sections 0015 and 0017, transceiver), the circuitry 32 (Fig. 2), and the near-field communication device 31 (Fig. 2).
Claims 20, 29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Karandikar et al. (US Pat Pub# 2017/0093464) in view of Moosavi (US Pat Pub# 2013/0196594) and further in view of Byrne (US Pat Pub# 2013/0196595).
Regarding claims 20, 29, and 37, Karandikar in view of Moosavi teaches the limitations in claims 19, 28, and 36.  Karandikar and Moosavi fail to teach an off state.
Byrne teaches wherein the lower state for the transceiver is an off state (Section 0024, transceiver can be powered off).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an off state as taught by Byrne into a lower and higher power state as taught by Moosavi into Karandikar’s device in order to reduce power and save battery life.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Karandikar et al. (US Pat Pub# 2017/0093464) in view of Moosavi (US Pat Pub# 2013/0196594) and further in view of Wang et al. (US Pat Pub# 2019/0279221).
Regarding claims 26 and 35, Karandikar in view of Moosavi teaches the limitations in claim 28.  Karandikar and Moosavi fail to teach a cryptogram.
Wang teaches wherein the data is comprised in a cryptogram (Sections 0062 and 0081, cryptogram data).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cryptogram as taught by Wang into a lower and higher power state as taught by Moosavi into Karandikar’s device in order to improve security (Section 0003).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        12/10/2022